



Exhibit 10.2
RPT REALTY
2019 EXECUTIVE INCENTIVE PLAN
For 2019, the Chief Executive Officer and Chief Financial Officer of RPT Realty
(the “Trust”) are eligible to participate in this formal short-term incentive
program (the “Plan”), based on operating funds from operations (FFO) per share,
same center net operating income (NOI), economic occupancy, property
dispositions and the ratio of net debt to operating FFO. The Chief Executive
Officer will have a target short-term incentive opportunity equal to 125% of
base salary, and the Chief Financial Officer will have a target short-term
incentive opportunity equal to 75% of base salary.
Specific metrics and requirements are as follows:
Operating FFO Per Share:
Threshold payout (50% of target incentive), target payout (100% of target
incentive) and maximum payout (200% of target incentive) shall occur at
achievement of Operating FFO Per Share for 2019 (adjusted for any equity issued
during the year) equal to or greater than targets established by the
Compensation Committee of the Trust (the “Compensation Committee”). Payouts are
interpolated on a linear basis for achievement of results between threshold,
target and maximum levels. The Operating FFO Per Share metric shall account for
30% of the potential award.
Same Center NOI:
Threshold payout (50% of target incentive), target payout (100% of target
incentive) and maximum payout (200% of target incentive) shall occur at
achievement of Same Center NOI percentages at December 31, 2019 equal to or
greater than targets established by the Compensation Committee. Payouts are
interpolated on a linear basis for achievement of results between threshold,
target and maximum levels. The Same Center NOI metric shall account for 20% of
the potential award.
Economic Occupancy:
Threshold payout (50% of target incentive), target payout (100% of target
incentive) and maximum payout (200% of target incentive) shall occur at
achievement of Economic Occupancy rates established by the Compensation
Committee. Payouts are interpolated on a linear basis for achievement of results
between threshold, target and maximum levels. The Economic Occupancy metric
shall account for 20% of the potential award.
Property Disposition:
Target payout (100% of target incentive) shall occur at achievement of Property
Dispositions equal to or greater than an amount established by the Compensation
Committee. Payout is all or nothing, and will be considered unachieved if the
Trust’s Weighted Average Capitalization Rate for dispositions in fiscal 2019 is
greater than the maximum Weighted Average Capitalization Rate established by the
Compensation Committee. The Property Dispositions metric shall account for 10%
of the potential award.
Net Debt to Operating FFO:
Threshold payout (50% of target incentive), target payout (100% of target
incentive) and maximum payout (200% of target incentive) shall occur at
achievement of a ratio of Net Debt to Operating FFO equal to or less than the
maximum ratios established by the Compensation Committee. Payouts are
interpolated on a linear basis for achievement of results between threshold,
target and maximum levels. The Net Debt/Operating FFO metric shall account for
20% of the potential award.
Administration Guidelines
•
This Plan shall be administered by the Trust’s Compensation Committee, which
shall be authorized to interpret this Plan, to make, amend and rescind rules and
regulations relating to this Plan, to make awards under this Plan, and to make
all other determinations under this Plan necessary or advisable for its
administration. The Compensation Committee may at its discretion reduce the
payments that would otherwise be made under this Plan.

•
The performance targets shall be established by the Compensation Committee based
on the Trust’s 2019 budget. Under the Compensation Committee’s Charter, it has
the discretion to exclude from the calculation of annual incentive goals any
non-recurring special charges and amounts. Such special charges could generally
include items such as significant litigation and settlement costs; restructuring
charges; changes in accounting policies; acquisition and divestiture impacts;
and material unbudgeted expenses incurred by or at the direction of the Board.
To that end, the Committee may consider






--------------------------------------------------------------------------------





any strategic decision or change in the budget made throughout the course of
2019 that can have a material impact on the metrics set forth above, either
positive or negative, that was not accounted for in the budget setting process.
•
In no event shall payment under the Plan to any individual exceed 200% of target
incentive. In no event shall payment under the Plan to any individual exceed
100% of target incentive unless Operating FFO Per Share reaches the threshold
level.

•
All determinations, interpretations and constructions made by the Compensation
Committee shall be final and conclusive.

•
Rights under this Plan may not be transferred, assigned or pledged.

•
Nothing in this Plan confers on any participant any right to continued
employment, and this Plan does not interfere with the Trust’s right to terminate
an employee’s employment.

•
A participant in this Plan must be a full-time employee in good standing at the
date of payment of the award in or around March 2020 in order to receive any
payment under the Plan. No payment will be made to any person who leaves the
full-time employ of the Trust before such date, except as otherwise provided in
individual agreements or as determined by the Compensation Committee.



Adopted: April 29, 2019





















